Citation Nr: 1440283	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  06-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left femur stress fracture, to include osteoarthritis. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions. 

In an April 2004 rating decision, the RO, inter alia, denied service connection for migraines.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In a separate April 2005 rating decision, the RO, inter alia, denied service connection for residuals of a stress fracture, left femur.  In November 2005, the Veteran filed a NOD.  A SOC was issued in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In September 2010, the Board, inter alia, denied these claims.  The Veteran appealed the Board's September 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches, and remanded the claims to the Board for further proceedings consistent with the joint motion.  In the JMR, it was noted that the parties did not wish to disturb the September 2010 decision with regard to the denial of the claims for service connection for PTSD, antisocial personality disorder, and depression as well as the denial of the claim for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as otitis media of the right ear, as a result of an October 1976 right tympanomastoidectomy.

In October 2011, the Board remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis, and for migraine headaches, for further action consistent with the JMR.  After accomplishing the requested action, the RO (via the AMC) continued to deny each claim (as reflected in the February 2012 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.  

In May 2012, the Board again denied these claims; thereafter, the Veteran again appealed the Board's decision to the Court.  In April 2014, the Court issued a Memorandum Decision, setting aside the Board decision, and remanding the matters on appeal to the Board for further development consistent with the Court's decision.

The Board notes that in his appeal before the Board, the Veteran was represented by the Oregon Department of Veterans' Affairs.  Specific only to his appeal to the Court, the Veteran was represented by a private attorney.  However, as the claims identified above have been returned to the Board, the Oregon Department of Veterans' Affairs has resumed representation of the Veteran in his appeal before the Board. 

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also a paperless, electronic Virtual VA file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the matters on appeal are again being remanded to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the Court Memorandum Decision and the Board's review of the claims file, further RO action on the claims for service connection for residuals of a left femur stress fracture, to include osteoarthritis; and headaches is warranted.

In its Memorandum Decision, the Court found that the Board's determination that the duty to assist in obtaining all relevant treatment records had been satisfied was clearly erroneous.  Indeed, it found that VA requested the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC) in 1999, and STRs received from NPRC in 1999 did not include any records from the Veteran's basic training.  It noted that VA did not attempt any additional requests for STRs despite the Veteran's contentions that treatment records from his basic training had not been associated with his file.  The Veteran has indicated on several occasions in statements and his testimony that he received medical treatment for a femur fracture in 1972 during basic training at Paris Island, South Carolina and spent time in a medical rehabilitation platoon.  

VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2013).  In light of the Veteran's allegation of missing service treatment records, the Board finds that the AOJ must conduct an exhaustive search for medical records directly with the medical rehabilitation platoon located in Paris Island, South Carolina.

The Court also determined that the Board failed to sufficiently account for the Veteran's current complaints of left leg pain as competent evidence of a current disability; or, relevant to the headaches, that there was any competent evidence that established that the current headaches were medically related to service.  Consequently, the Board failed to provide an adequate statement of reasons and bases as to why VA examinations with opinions were not required to determine whether any current residuals of a left femur fracture; or headache disability were medically related to the Veteran's service.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Pertinent to his left leg disability, the Veteran has asserted that he sustained a left femur fracture during basic training and has experienced residuals from such fracture since service.  He contends that his current pain and arthritis stems from such injury.  The Veteran was seen in October 2004 for evaluation regarding another disability, at which time the VA examiner noted that the Veteran walked with a limp favoring his left leg, used a cane, and experienced pain when he walked.  Pertinent to his headache disability, the Veteran asserts that he was struck hard on the right side of his head during basic training, and that he has experienced migraine headaches continuously since that time.  Post service treatment records document the Veteran's history of migraine headaches.  The Veteran is competent to report his in-service injuries. 

Under these circumstances, the Board finds that medical examinations with opinions by appropriate physicians are needed to resolve both claims for service connection.  

Hence, the AOJ should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examinations, the AOJ should undertake appropriate action-in addition to that noted above-to obtain and associate with the claims file all outstanding, pertinent records (which may contain information pertinent to both claims), to include all outstanding VA medical records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Conduct an exhaustive search for all available records of treatment the Veteran received for his left femur fracture in 1972 from the medical rehabilitation platoon in Paris Island, South Carolina.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain any and all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds to the above letter, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his left leg, by an appropriate physician at a VA medical facility.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting the left leg, to include osteoarthritis.  

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include as a residual of the claimed in-service left femur fracture.

In rendering each requested opinion, the physician should specifically consider and discuss the service treatment records and post-service treatment records, as well as the Veteran's contentions regarding onset and continuity of symptoms. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurological examination, by an appropriate physician at a VA medical facility.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the Veteran's migraine headaches, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that his headache disability had its onset in, or is otherwise medically-related to ,the Veteran's military service, to include a claimed in-service assault that included a hit to the side of the right head.

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records and post-service treatment records, as well as the Veteran's contentions regarding onset and continuity of symptoms. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the file since the last adjudication), and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



